Citation Nr: 1033349	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating for diabetic 
peripheral neuropathy of the right foot in excess of 10 percent 
prior to June 26, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating for diabetic 
peripheral neuropathy of the left foot in excess of 10 percent 
prior to June 26, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which granted service connection for diabetic peripheral 
neuropathy of the right foot and left foot, with initial 
disability ratings of 10 percent each, effective December 3, 
2003.

In August 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

These matters were before the Board in April 2008 and were 
remanded for further development.  They have since been returned 
to the Board for further appellate consideration.

In a January 2010 rating decision, the RO granted ratings of 20 
percent each for the Veteran's diabetic peripheral neuropathy of 
the left foot and right foot, effective June 26, 2009.  Because 
disability ratings of 20 percent do not represent the maximum 
ratings available for the Veteran's disabilities, and because 
they do not cover the entire period from the initial grant of 
service connection, the propriety of the initial ratings remains 
an issue for appellate review, and the Board has identified the 
issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 
35 (1993).




FINDINGS OF FACT

1.  Since the December 3, 2003, effective date of the grant of 
service connection, and prior to June 26, 2009, the Veteran's 
right and left foot diabetic peripheral neuropathy disabilities 
each approximated mild incomplete paralysis of the sciatic nerve.

2.  Beginning June 26, 2009, the Veteran's right and left foot 
diabetic peripheral neuropathy disabilities each approximated 
moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for diabetic 
peripheral neuropathy of the right foot in excess of 10 percent 
prior to June 26, 2009, and in excess of 20 percent thereafter, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Codes 8520-8540 (2009).

2.  The criteria for an initial disability rating for diabetic 
peripheral neuropathy of the left foot in excess of 10 percent 
prior to June 26, 2009, and in excess of 20 percent thereafter, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Codes 8520-8540 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluations following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and which he 
has authorized VA to request, have been obtained.  38 U.S.C.A. § 
5103A.  VA has associated with the claims file the service 
treatment records and post-service VA and private treatment 
records regarding the disabilities at issue in the appeal.  The 
Veteran was also afforded formal VA examinations in connection 
with the appeal in June 2004, November 2006 and June 2009.  
Significantly, the Board observes that the Veteran does not 
report that either condition has worsened since June 2009, and 
thus a remand is not required solely due to the passage of time 
since the June 2009 VA examination.   See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Also of record and considered 
in connection with the appeal is the transcript of the Veteran's 
April 2008 Board hearing, along with various written statements 
provided by the Veteran, and by his representative, on his 
behalf. 

As regards the June 2009 VA examination conducted pursuant to the 
Board's August 2008 remand, a VA physician with appropriate 
expertise performed the requested review and provided a thorough 
and detailed report regarding the nature and extent of Veteran's 
diabetic peripheral neuropathy disabilities.  The report of this 
examination, which is discussed in detail below, contains the 
appropriate and adequate medical information for the Board to 
make a decision on the merits of the Veteran's claims.  The Board 
therefore finds that the August 2008 remand instructions have 
been substantially complied with.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

The Board thus finds that no additional RO action to further 
develop the record is warranted.




II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetic peripheral neuropathy of each foot is 
currently rated under Diagnostic Code (DC) 8599-8520, and is thus 
rated by analogy under the criteria for paralysis of the sciatic 
nerve.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 8520, complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520. 

With respect to peripheral nerve injuries, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.

A December 2003 VA treatment note indicates that examination of 
the peripheral nerves revealed adequate motor and sensory 
perception.  

The report of a June 2004 VA examination indicates that the 
Veteran reported tingling and numbness involving both feet, but 
not any other part of the lower extremities.  Examination of the 
feet revealed deep tendon reflexes, as well as pin prick and 
vibratory sensation, to be depressed, and hypesthesia involving 
the plantar aspect of each foot.  

February 2005, April 2005 and May 2006 VA treatment notes 
indicate that diabetic foot examination showed sensation to be 
intact with Semmes-Weinstein monofilament test, that there was 
normal plantar response, that proprioception was within normal 
limits, and that deep tendon reflexes were present.  Skin texture 
and color were normal for race and age, and no active skin lesion 
was noted.  In May 2006, dermatophytosis of the nail was noted. 

The report of a November 2006 VA examination indicates that 
neurologic examination showed cranial nerves III through XII to 
be intact.  Both patellar reflexes were brisk, at about 3/4, and 
ankle jerks were 1/4 bilaterally.  There was some subjective 
sensory deficit noticed in the lower extremities, mostly to the 
right thigh in relation to the left thigh, and some sensory 
deficit noticed on the external aspect of the lower extremity in 
relation to the left leg.  There was no sensory deficit noticed 
on the feet, and monofilament test on both feet was within normal 
limits.  The right lower extremity showed 5-/5 strength in 
relation to the left leg, which was 5+/5.  There were no gait 
abnormalities, and the Veteran could walk on his heels and toes 
with no difficulties.  There was no muscle atrophy muscle 
wasting, cyanosis, clubbing, swelling or effusion noticed in any 
aspect of the lower extremities.  The Veteran had good peripheral 
pulses, and no open ulcers or wounds were seen. The Veteran was 
diagnosed as having diabetic peripheral neuropathy, not found.  

October 2006, February 2007, February 2008 and February 2009 VA 
podiatry notes each indicate that the Veteran had sensation 
intact with Semmes-Weinstein monofilament test, normal plantar 
response, proprioception within normal limits and intact deep 
tendon reflexes.  Dermatology examination showed skin temperature 
to be warm from tibial tuberosity to the digits bilaterally, and 
skin texture and color to be within normal limits.  Nails on both 
feet were elongated, thickened, yellowish-white and discolored, 
with no active skin lesions, ulceration or infection noted.  
Orthopedic examination of the feet was unremarkable for 
pathology.  

During the August 2007 Board hearing, the Veteran testified that 
his feet were in pain and numb to touch.

A March 2009 VA neurology note indicates that sensation to 
pinprick was mildly diminished in the lower third, and that joint 
vibration was symmetrical.

The report of a June 26, 2009, VA examination indicates that the 
motor strength, muscle tone, and muscle bulk of the lower 
extremities were normal.  Light touch examination showed feet to 
mid-shin insensitive to filament and pin prick and hypoesthesia 
of the feet.  Vibratory sense test showed decreased vibratory 
sense to the mid-shin bilaterally.  Position sense test was 
abnormal, as the Veteran was unable to distinguish the great toe 
bilaterally.  Reflexes were normal.  The Veteran was diagnosed as 
having diabetic peripheral neuropathy, severe and progressive.  
It was noted that the Veteran could not feel his feet, and had 
difficulty walking and fatigue of the lower extremities.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that an initial disability 
rating for diabetic peripheral neuropathy of either the right 
foot or the left foot in excess of 10 percent prior to June 26, 
2009, and in excess of 20 percent thereafter, is not warranted.

From the December 3, 2003, effective date of service connection 
for diabetic peripheral neuropathy of the right foot and left 
foot, and prior to June 26, 2009, the Veteran reported tingling 
and numbness involving both feet, and June 2004 VA examination 
showed that deep tendon reflexes and pin prick and vibratory 
sensation were depressed, and there was hypesthesia involving the 
plantar aspect of each foot.  However, during this period, it was 
consistently noted in medical treatment records that sensation 
was intact with Semmes-Weinstein monofilament test, that there 
was normal plantar response, and that proprioception was within 
normal limits.  The report of the November 2006 VA examination 
indicates that there was no sensory deficit noticed on the feet, 
that monofilament test on both feet was within normal limits, and 
that diabetic peripheral neuropathy was not found.  Given this 
evidence, the Board finds that the Veteran's right and left foot 
diabetic peripheral neuropathy disabilities each approximated, at 
most, mild incomplete paralysis of the sciatic nerve during this 
time period.  

Beginning with the June 26, 2009, VA examination, the Veteran's 
right and left foot diabetic peripheral neuropathy disabilities 
each approximated moderate incomplete paralysis of the sciatic 
nerve.  On that examination, light touch examination showed feet 
to mid-shin insensitive to filament and pin prick, there was 
hypoesthesia of the feet, and vibratory sense test showed 
decreased vibratory sense to the mid-shin bilaterally.  At the 
time of this examination, position sense test was abnormal, as 
the Veteran was unable to distinguish the great toe bilaterally, 
and the Veteran was diagnosed as having diabetic peripheral 
neuropathy, severe and progressive.

The Board notes the significantly increased severity of the 
Veteran's diabetic peripheral neuropathy noted on the June 26, 
2009, VA examination, but also notes that the report of this 
examination indicates that the Veteran had normal motor strength, 
muscle tone, muscle bulk and reflexes of the lower extremities.  
The record does not show that the Veteran's diabetic peripheral 
neuropathy has at any time been productive of any incomplete 
nerve paralysis besides sensory impairment.  As the evidence 
reflects that the involvement of the Veteran's peripheral 
neuropathy is wholly sensory, his ratings under 38 C.F.R. § 
4.124a should be for, at most, the moderate degree.  Therefore, 
disability ratings of 20 percent each for diabetic peripheral 
neuropathy of the right foot and left foot under 38 C.F.R. § 
4.124a, DC 8520, for "moderate" incomplete paralysis of the 
sciatic nerve, are appropriate.

The Board has considered rating the Veteran's diabetic peripheral 
neuropathy of the right and left foot under other diagnostic 
codes for nerve impairment of the lower extremities.  However, no 
diagnostic code for impairment of the nerves of the lower 
extremities provides a rating in excess of 10 percent for mild 
impairment of the nerve, or a rating in excess of 20 percent for 
moderate impairment of the nerve.  See 38 C.F.R. § 4.124a, DCs 
8521-8540.  Therefore, as the Board finds that the Veteran's 
diabetic peripheral neuropathy approximated no greater than mild 
incomplete paralysis of the lower extremity nerves prior to June 
26, 2009, and no greater than moderate incomplete paralysis 
thereafter, no other diagnostic code would provide a more 
favorable rating for either disability than DC 8520.  Also, 
neither disability has been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of either of the Veteran's diabetic 
peripheral neuropathy disabilities of the foot, pursuant to 
Fenderson, and that the claims for higher ratings, both prior to 
and from June 26, 2009, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  




ORDER

An initial disability rating for diabetic peripheral neuropathy 
of the right foot in excess of 10 percent prior to June 26, 2009, 
and in excess of 20 percent thereafter, is denied.

An initial disability rating for diabetic peripheral neuropathy 
of the left foot in excess of 10 percent prior to June 26, 2009, 
and in excess of 20 percent thereafter, is denied.


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


